WHITING, P. J.
(dissenting). I am unable to agree with the conclusions reached in the foregoing- opinion. Although the court rightfully refused the instruction as asked for, yet it -should have given it modified so as to conform to the evidence and the election. The defendant was legally entitled, after the election by -the state, to be acquitted unless every juryman was convinced that defendant was guilty of the very act relied upon by the state; and I concede that, to start with, it is presumed that such an error in instructions was prejudicial to the rights of a defendant and-would entitle such defendant to a new trial, but there is no- conclusive presumption of prejudice such as would preclude a court from considering such instruction in the light of the whole record and determining as a matter of fact whether injury to defendant could have resulted from such instruction. In this case the complaining witness testified to the transaction in the buggy, and then testified in detail (giving more or less particulars) hi relation to an act of intercourse in defendant’s room in her father’s house, which act she claimed took place on or about August 21, 1907. She then testified there were other transactions of the same nature giving no time or place, except she stated they were between the time of act in defendant’s room and some time the last of November, 1907. Upon cross-examination she testified that such acts occurred frequently at the creamery, where defendant worked, and also testified that such an act of intercourse had occurred in the kitchen in her father’s house. Neither date of this act nor any particulars in relation thereto were given. The state then proved by letter written by -defendant a practical admission that defendant was guilty of having had intercourse with the complaining witness, but nothing therein to show where it was or anywhere near the date. Then came the election. The defense then offered some evidence tending to throw doubt as to whether or not the complaining witness testified truthfully regard*280ing the buggy transaction. This evidence was of no value, except as it might tend to impeach the complaining witness in regard to such transaction, and thus generally discredit her. Yet the jury must have believed her testimony as to other matters at least, or it would have accquitted. Having thus believed her as to one of the transactions claimed to have occurred at her father’s house, no matter which one, there being in the whole record not a scintilla of evidence upon which any juryman could conclude she testified truthfully as to the transaction in the kitchen, and yet have a doubt as to the truthfulness of her evidence in relation to1 the transaction in defendant’s room — in the light of the whole record herein, it must be conclusively presumed that the whole jury found the complaining witness’ evidence in relation to such transaction in defendant’s room to be true. Only one question was before this jury and that was, “Did the complaining witness tell the truth?” and under the record there was but one point where the jury could have divided in its views, and that was in relation to the buggy transaction. No chance for division of views occurred elesewhere. This court has no right to weigh the evidence given where different minds might reach divers conclusions, but it is certainly our right and duty to determine whether or not there is any evidence from which different conclusions could possibly be drawn. In this case, it would be entirely different if either before or after the election there had been a word of testimony given on behalf of either side that might differentiate- the evidence concerning one of these acts from that concerning the other.
If the views of the majority of the court are correct, then no matter how overwhelming the evidence might have been in proof of both of said transactions spoken of, even if the defendant had himself taken the stand and under oath stated that every word spoken by the complaining witness was true, still the defendant would be entitled to a new trial, because even under such circumstances it would still have been the technical duty of the court to have instructed the jury that their minds must meet on one transaction, and that the one alleged to have occurred in defendant’s bedroom on or about August 21, 1907.
The judgment of the trial court should be affirmed.